Title: From Thomas Boylston Adams to John Quincy Adams, 25 January 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



25th: January 1803—

I do not intend to write you very often, though I find it impossible to refrain altogether. Your last is of the 10th: instt: but a subsequent enclosure has been received, which gave great joy to our trusty and well-beloved O.liver O.ldschool A second sheet is wished, before the publication commences, lest the thread should be broken. As yet you will not expect any very brilliant account of success, though it is a satisfaction, that notwithstanding all irregularities, very few have dropped off the list of patrons. More have been added since the year commenced, than have declined.
I was gratified by your remarks upon those articles, which appeared to you meritorious; so was our friend, and an occasional review of the same kind would be useful, as encouragement; my contributions have hitherto been small in quantity, though uninterrupted, since the 45th, or perhaps an earlier number of the last year. You will require no index to point out where abouts I am. The toil is irksome, as I anticipated, and the constant interruptions to which I am exposed interfere with any regular application to writing. You will see, that Mr. Blake the Ægis-man has been a little vexed—I hope he will find it necessary to shorten his rope, ere long. I think myself callous enough to any retort, he can make. Of all the fawning tribe, he appears most deserving of notice, being a native, a Schollar, and a New Eng1andman. He shall never provoke us into a personal war-fare of the quill, but he yields more matter for comment than all the herd of place-men put together.
I enclose a letter for Mr. Oliver, which you may put in the post Office, as it relates to our business.
your’s faithfully
